DETAILED ACTION
This is the Office action based on the 16159572 application filed October 12, 2018, and in response to applicant’s Pre-Appeal Brief Conference Request filed on June 29, 2022.  A conference has been held, and the previous rejection is withdrawn.  This Office action is made non-final.  Claims 1-23 are currently pending and have been considered below.  Applicant’s withdrawal of claims 9-23 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites the limitation “the core particles are larger than the nanoparticles”.  Applicant has argued that the size of the nanoparticles are (sic) always smaller than the core particles.  This argument is persuasive.  Since the CMP polishing composition contains numerous core particles and numerous nanoparticles, this limitation is interpreted as the largest of the numerous nanoparticles is smaller than the smallest of the numerous core particles. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7 and 8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 6, 7 and 8 recite “polyacrylate (molecular weight 16000-18000)”; however, the term “(molecular weight 16000-18000)” renders the claim indefinite because it is unclear whether the limitations within the parentheses is a part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examining the limitation within the parentheses is ignored.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 rejected under 35 U.S.C. 103 as obvious over Mizoguchi et al. (U.S. PGPub. No. 20160272860), hereinafter “Mizoguchi”, in view of Ito et al. (U.S. PGPub. No. 20150353795), hereinafter “Ito”, and Tawarazako et al. (U.S. PGPub. No. 20180105428), hereinafter “Tawarazako”:--Claims 1, 2, 3, 4, 5: Mizoguchi teaches a CMP composition, comprisingpreparing abrasives by firing an aqueous composition containing a titanium precursor and cerium salt to 500-1200°C ([0097, 0208-0210, 0265]) while maintaining the pH at 5-6.5 ([0231]), to produce core-shell particles having shells comprises cerium oxide and core comprising titanium oxide ([0103, 0218-0220]), wherein  D50 is 50-500 nm ([0029]) and  D10=0.95 D50 ([0030]), wherein the D50 and D10 are determined from a cumulative size distribution curve.        It is noted that “aqueous” means containing water,        Although Mizoguchi fails to disclose a D50 and D99 values based on cumulative weight distribution curve, Mizoguchi further discloses that a particle size distribution of a random sample of 100 particles is shown in Fig. 3 ([0053, 0064, 0083, 0089]), which is shown below


    PNG
    media_image1.png
    765
    619
    media_image1.png
    Greyscale
          According to the distribution curve in Fig. 3 above, the D50 is about 64 units and D99 is about 100 units.  This satisfies the requirement recited in claim 1, i.e. 64/(100-64)=1.77.      Furthermore, Mizoguchi teaches that the coefficient of variation in the particle size distribution is preferably 20.0% or less ([0088-0093]), thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal size distribution that is 20.0% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, if the particle size is about the same for all abrasives, the D99 would be about twice the D50, and D50/(D99-D50) would be about 1.       Mizoguchi further teaches that a core-shell particles particle is made by forming a core particle comprising forming a core particle by forming a core particle by adding a precipitant, such as urea compounds, ammonium carbonate, and 
ammonium hydrogen carbonate ([0211]) into a salt of one of Y, Ti, Sr, Ba, Sm, Eu, Gd, and Tb at 80C ([0209-02110]), then adding the mixture comprising the core particles to a mixture of a salt of one of Y, Ti, Sr, Ba, Sm, Eu, Gd, and Tb and a salt of Ce, such as cerium nitrate at 80C and pH of 4.5-7 to form the shell surrounding the core particle ([0218-0223]), then fired in an oxidizing atmosphere at 450-900 for 1-5 hours to form the abrasives ([0226-0230]).       Mizoguchi fails to teach that the surface of the core particle is covered with nanoparticles, and the core particle is larger than the nanoparticle.       Ito, also directed to a method of forming a core-shell abrasive ([0036, 0040]) by using the same method as taught by Mizoguchi ([0064-0078]), comprising forming core particles having a diameter of 15 nm – 1100 nm ([0056]) by adding a precipitant into a salt of one of Y, Ti, Sr, Ba, Sm, Eu, Gd, and Tb ([0066]), then adding the mixture comprising the core particles to a mixture of a salt of one of Y, Ti, Sr, Ba, Sm, Eu, Gd, and Tb and a salt of Ce, such as cerium nitrate at 80C and pH of 4.5-7 to form the shell surrounding the core particle ([0073-0074]), then fired in an oxidizing atmosphere at 500-1200C for 1-5 hours to form the abrasives ([0080]), wherein the shell comprising a plurality of crystallites ([0015, 0081]) having average diameter 4-30 nm ([0019, 0046-0047], Table 1).       Encyclopedia Britannica teaches that the term “Crystallites are regarded as incipient or embryonic crystals, though they often have no recognizable crystallographic form and are too small to polarize light”.  According to Merriam-Webster Dictionary, a crystallite means “a minute mineral form (as in glassy volcanic rocks) that marks the beginning of crystallization”.  According to New World Encyclopedia, “crystallites can vary in size from a few nanometers to several millimeters”.       Tawarazako, also directed to a method of making composite abrasives comprising core silica particles surrounded by bound ceria particles that is similar to the methods taught by Mizoguchi and Ito ([0099], abstract),  teaches that the composite abrasives may be made by adding a solution of core silica particle having average sizes of 30-200 nm ([0092]) at pH 7-9 and 5-98C to a metal cerium salt ([0068]), then calcinating at 400-1200C, wherein the ceria particles have an average particle size 11-26 nm ([0113-0117]).       Thus, the crystallites in the shell disclosed in the invention of Ito may be individual incipient crystals, and may be considered nanoparticles.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to produce an abrasive having a core/shell structure, wherein the shell particle comprises a plurality of particles having an average diameter of 4-30 nm, and the core has a diameter of 15 nm – 1100 nm by the method used in the invention of Mizoguchi because Ito and Tawarazako teach that abrasive particle produced by such method as taught by Mizoguchi would have such structure and dimensions.  
Claims 6-8 rejected under U.S.C. 103 as being unpatentable over Mizoguchi in view of Ito and Tawarazako as applied to claim 1 above, and further in view of Shi at al. (U.S. PGPub. No. 20160358790), hereinafter “Shi”.--Claims 6, 7, 8: Mizoguchi modified by Ito and Tawarazako teaches the invention as above.  Mizoguchi further teaches that the abrasive material may be colloidal silica ([0076]), and to disperse the abrasives in a solvent, such as water media, to form a slurry that is used for polishing a substrate ([0443]).  Mizoguchi fails to teach the features described in claims 6, 7 and 8.Shi, also directed to a method for making a CMP composition comprising ceria coated silica particles (abstract), teaches to form a slurry by dispersing the abrasive particles in an aqueous solution comprising a water soluble polymer, such as polyacrylic acid or its salts, as dispersing agent ([0147-0149]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to add the polyacrylic acid to the slurry in the invention of Mizoguchi modified by Ito and Tawarazako because Mizoguchi teaches to disperse the abrasives in a solvent, such as water media, to form a slurry that is used for polishing a substrate, and Shi teaches that to use polyacrylate salt as the dispersing agent .
 Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered as follows:-- Regarding Applicant's arguments that Mizoguchi modified by Ito fails to teach the feature “surface of the core particle is covered with nanoparticles; the core particle is larger than the nanoparticle”, as recited in claim 1, although Examiner maintains that this feature is taught by Mizoguchi modified by Ito, for further clarification, a new rejection is made including a new reference of Tawarazako, as shown above.-- Regarding Applicant's arguments that the cited prior arts do not teach the claimed particle size distribution, although the distribution curve in Fig. 3 of Mizoguchi is expressed in cumulative number of particles, and the claimed particle size distribution is expressed in cumulative weight, since Mizoguchi discloses that the particle size distribution is a result-effective variable, such as specifying that the coefficient of variation in the particle size distribution is preferably 20.0% or less ([0088-0093]),  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to find an optimum particle size distribution, such as the claimed particle size distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.      Furthermore, it is shown above that the distribution curve in Fig. 3 overlaps the claimed particle size distribution range when assuming the particles having the same density, i.e. same weight per unit volume.  In this case, since Mizoguchi teaches that the coefficient of variation in the particle size distribution is preferably 20.0% or less, if the particle size is about the same for all abrasives, the D99 would be about twice the D50, and D50/(D99-D50) would be about 1, which overlaps the claimed range.--Regarding Applicant's arguments that a crystallite, as taught by Ito, is not considered as a nanoparticle, this argument is not persuasive.  Although Mizoguchi and Ito do not analyze the composite particle structure by using the most advanced microscopes, thus could not clearly distinguish the nanoparticles that are formed on the core, Tawarazako discloses that the same method of forming the composite particle clearly yields the core silica particle surrounded by ceria nanoparticles that are bound to the silica core.      According to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713